No opinion was delivered in this case by the court below, but judgment was rendered for the claimant. On the appeal the judgment was affirmed, and the Supreme Court decided:
*652“An assign within the meaning of § 2 of the act of June 16, 1880, 21 Stat. 287, c. 244, is one who becomes invested with the entryman’s right in the land through the voluntary act of the latter.
“ While a mere quitclaim deed does not pass after acquired title, the equitable title of one who was also trustee to acquire the title for the grantee will pass by such a deed.
“ Equity usually looks upon that as done which ought to have been done. The act of June 16, 1880, proceeds upon equitable principles and should be administered accordingly.
“A remedial state, such as § 2 of the act of June 16, 1880, should be interpreted with appropriate regard to the spirit which prompted it; and that act is therefore construed so as to return money erroneously paid for an entry that cannot be confirmed to the party entitled to receive it.
“ One for whom an entryman initiates and obtains an allowance for an entry, and to whom the entryman gives a quitclaim deed is an assign within the meaning of § 2 of the act of June 16, 1880, and entitled to recover the purchase price if the entry cannot be confirmed, provided the arrangement was not forbidden by law.
“ Under § 2 of the act of June 16, 1880, the assign of an entryman cannot recover the purchase price paid if there was any fraud practiced by it in connection with the entry; an entry fraudulently obtained is not one erroneously allowed.
“ Under §§ 2347-2852 Rev. Stat., providing for coal-land entries, one cannot enter for another who has had the full benefit of the law; but, in the absence of evasion of restrictions as to quantity, there is no prohibition, expressed or implied, against an entry by a qualified person for the benefit of another person fully qualified to. make the entry in his, or, if a corporation, in its, own name.
“A corporation is an association of persons within the meaning of the coal-land entry provisions of §§ 2347-2352, Rev. Stat.
“ Where it does not appear that a corporation had previously entered its full amount of coal lands under §§ 2347-2352, Rev. Stat., an entry made on its behalf by a qualified *653entryman is not illegal; and an affidavit that the latter was not making the entry for another, the falsity of which is disclosed on a contest, becomes harmless and does not affect the right of the entryman or his assign to recover the price paid under § 2 of the act of June 16,1880.
“ The rule that fraud is not presumed and that one basing his defense thereon should prove it, applies to the Government; and if the answer' contains no allegation of fraud, silence in the findings of the court below will be taken as showing that none was proved, and an affirmative finding that there was no fraud is not necessary to sustain the judgment.”
Mr. Justice Yan Devanter
delivered the opinion of the Supreme Court May 27, 1912.